t c memo united_states tax_court estate of delores e lasarzig deceased wells fargo bank trustee petitioner v commissioner of internal revenue respondent docket no filed date p moved to stay the proceedings delay entry of decision for up to years so that the estate’s beneficiaries who were already in possession of the estate’s assets could borrow against as opposed to selling the assets because the beneficiaries believed that market conditions were unfavorable the delay was to permit the deduction of interest on a loan incurred by the estate’s beneficiaries or by their trusts in order to pay the estate_tax owed by the estate in all other respects the parties had agreed on all of the issues raised and a decision could be entered at the time of p’s motion the estate_tax liability had been paid r objects to p’s motion on the ground that the interest in question is not deductible by the estate under sec_2053 i r c and the underlying regulations held p’s motion is denied because of failure to show entitlement to interest deductions under sec_2053 i r c estate_tax cases involving borrowing to pay estate_tax and involving delay in entry of decision reviewed gregory arnold and john w ambrecht for petitioner donna f herbert for respondent memorandum opinion gerber judge petitioner moved to stay the proceedings delay entry of decision in order to be able under sec_2053 ’ to deduct interest on a loan that was incurred to pay the estate_tax petitioner also seeks to deduct the attorney’s and trustee’s fees incurred in the pursuit of resolving the stay interest issue the interest is payable over years although there is no objection to the deduction of the fees respondent objects to the deduction of the interest because petitioner has not proven or demonstrated that the interest_expense which it seeks to deduct over a twenty year time period is properly deductible under the internal_revenue_code section references are to the internal_revenue_code as amended and in effect for the period under consideration with the exception of the current controversy all other issues have been agreed on by the parties the estate_tax liability has been paid and this case is ready to be finalized by the entry of a decision petitioner claims that the allowance of deductions for the interest in question will result ina refund of estate_tax already paid background delores e lasarzig decedent died on date and her gross_estate primarily consisted of interests in two trusts one trust was decedent’s living_trust and the other was a gualified terminal interest property qtip_trust established under decedent’s predeceased husband’s will other than the two trusts decedent’s sole assets were those that had been in her conservatorship estate prior to death the estate was granted a 6-month extension to date for payment of the federal estate_tax the estate had paid dollar_figure with the first request for extension and estimated that a dollar_figure estate_tax was due because the estate had a dollar_figure cash shortfall a second extension was requested and at the time of the request another dollar_figure in tax plus dollar_figure interest was paid_by means of an date letter respondent denied the estate’s request for a second extension the estate administratively appealed respondent’s denial explaining that the estate involved two trusts a family_trust and a qtip testamentary_trust established under decedent’s late husband’s will the family_trust had paid its portion of the estate_tax but the qtip_trust was unable to pay currently its remaining share dollar_figure the qtip_trust had sold all of its assets with the exception of three parcels of realty one property an automobile service station was chemically contaminated affecting its marketability the other two properties had been leased to a third party who had developed them into a shopping center it appears that the shopping center properties were the most significant assets held in the qtip_trust and the only potential source for the payment of the qtip’s agreed portion of the estate_tax liability the estate explained to respondent that because of a depressed real_estate market and for various other reasons these properties were not expected to pring a very good price at that time on date respondent approved a second extension to date thereafter on date the qtip trustee distributed the two shopping center parcels to decedent’s beneficiaries as tenants in common who in turn transferred the property to the beneficiaries’ respective personal family trusts the trustees of the personal family trusts and the beneficiaries of decedent’s estate are the same persons the children of decedent the personal family_trust of each beneficiary was separate from the two trusts that made up the bulk of the estate’s assets the estate’s request for a third extension was filed and denied during and in the appeal it was explained that the service station was under contract whereby it would be sold and the transaction was expected to close in about days respondent granted the third extension until date on date and date fourth and fifth extensions were requested and granted until date and date respectively all five extensions were granted pursuant to respondent’s discretionary authority under sec_6161 on date respondent served stewart title co a notice of lien for the estate’s tax_liability with respect to the shopping center properties on date the balance of the outstanding estate_tax liability was paid with the proceeds of a loan secured on a parcel of the shopping center property the loan was for years with 7-percent interest and a dollar_figure monthly payment the borrowers were the personal family trusts of the beneficiaries the borrowers may prepay the loan after the third year and the lender has the option to accelerate the outstanding balance after years if certain conditions exist at that time the term of the loan will end date we assume that to the extent the estate is paying the interest on the loan such payment is on behalf of or to reimburse the beneficiaries’ family trusts discussion the threshold question underlying the parties’ controversy 1s whether under the circumstances of this case the interest on debt obtained to pay estate_tax 1s an expense of administration of the estate within the meaning of sec_2053 the parties interpret the existing case law as favoring their respective positions petitioner’s argument is that the circumstances of this case should logically be allowed as a natural extension of the existing precedent respondent’s argument is that the interest being paid here is not being incurred in the administration of the estate and in addition that petitioner has not shown that it is allowable under local law the parties agree that the interest here is an otherwise nondeductible personal obligation that could not have been claimed by the trustee beneficiaries or their respective family trusts which obtained the loan both parties also agree that under appropriate circumstances an otherwise nondeductible interest_expense may be deductible as an administration expense in an estate_tax setting finally respondent also agrees that an estate may under certain circumstances borrow money from a private lender to satisfy its federal estate_tax liability and deduct the interest on the debt as an administration expense under sec_2053 accordingly we consider whether the interest_paid is deductible under sec_2053 if we decide that the interest is deductible then we must decide whether it would be appropriate to permit this proceeding to be stayed for as long as years to permit the payment and deduction of the interest before entry of a decision to be deductible under sec_2053 expenditures must be actually and necessarily incurred in the administration of the estate and allowable under local law sec_20_2053-3 estate_tax regs provides the following interpretation of the above-stated requirement the amounts deductible from a decedent's gross_estate as administration_expenses are limited to such expenses as are actually and necessarily incurred in the administration of the decedent’s estate that is in the collection of assets payment of debts and distribution_of_property to the persons entitled to it the expenses contemplated in the law are such only as attend the settlement of an estate and the transfer of the property of the estate to individual beneficiaries or to a trustee expenditures not essential to the proper settlement of the estate but incurred for the individual benefit of the heirs legatees or devisees may not be taken as deductions x kk further explanation is provided in sec_20_2053-8 estate_tax regs as follows the only expenses in administering property not subject_to claims which are allowed as deductions are those occasioned by the decedent’s death and incurred in settling the decedent’s interest in the property or vesting good title to the property in the beneficiaries expenses not coming within the description in the preceding sentence but incurred on behalf of the transferees are not deductible respondent argues that the last sentence of each of the above-quoted regulations should govern the situation in this case respondent reasons that the loan proceeds used to pay the estate_tax were attributable to assets in or associated with a qtip_trust because the qtip_trust is not subject_to the probate of the estate sec_2053 and sec_20_2053-8 hestate tax regs govern this situation and prohibit the deduction of the interest as an administrative expense of the estate in this regard we note that the trusts that now hold the shopping center property are unrelated to the estate and to the two trusts that made up the bulk of the estate’s assets respondent emphasizes the following facts in this case that he contends support a holding that the interest would not be deductible under sec_2053 the real_estate securing the loans in question was transferred to and is under the control of the beneficiaries the beneficiaries’ trusts not the estate chose to secure a loan in rather than to sell the realty because of their dissatisfaction with market conditions the estate and the underlying trust have already benefited from five extensions of the time for payment of the estate_tax two before the property transfer to the beneficiaries’ trusts and three after the transfer at the end of the extension period permitted by respondent it was the trustees of unrelated trusts who made the choice to borrow to pay the estate_tax rather than to sell the property and the loan is secured_by property not held by the estate and is payable over years these factors contends respondent indicate that petitioner has not established that the decision to borrow was necessary to the administration of the estate petitioner in an attempt to reconcile respondent’s contentions makes the following points the qtip_trust had sold all of its assets with the exception of the shopping center parcels so it did not unreasonably refuse to sell assets it is not impermissible for an estate to incur expense in this case interest to preserve property for the benefit of the beneficiaries the loan was secured in order to vest good title in the beneficiaries because the proceeds were used to pay off the estate_tax and remove the government’s lien from the shopping center realty because the shopping center property had a value of more than double the outstanding tax_liability it would have been necessary to sell only a fractional interest and a severe discount would have resulted if the entire property had been sold the expenses of sale would have had to be borne by the portion that did not go to pay the estate_tax as well as the portion that was used for that purpose the trustee beneficiaries believed that the shopping center would increase in value and they should be allowed to borrow against as opposed to selling the property and the situation here is analogous to that of a_trust holding a family farm for which sec_2032a and sec_2057 permit the type of relief petitioner seeks those estate_tax provisions indicate a general congressional intent to preserve estates’ interests in certain family-owned businesses although we consider the cases cited by the parties in order to reach our conclusion the parties’ interpretations of the cases appear generally to favor the allowance of the deduction of interest on a loan to an estate to pay estate_tax as we have explained the fundamental question we must answer here is whether under the circumstances of this case the estate is entitled to deduct the interest_expense pursuant to sec_2053 we conclude and hold that petitioner has not shown within the meaning of sec_2053 and the underlying regulations that it is entitled to deduct the interest_expense in question first the case precedent petitioner relies on in support of its interest_deduction involved circumstances where the expense interest was incurred during the administration of the estate and before the resolution of the tax controversy petitioner seeks to keep this case open for up to years after the parties have resolved all controversies that were initially placed in issue second after several extensions of time the qtip_trust in transferred the shopping center property to the beneficiaries who in turn transferred the property to their family trusts of which they were the trustees in this regard petitioner’s contentions that the qtip_trust did not unreasonably delay are irrelevant the qtip_trust was obligated to pay its share of the federal estate_tax over to the estate and failed to do so because the qtip trustee who was also a beneficiary of the estate made the a more complete discussion of the cases appears later in this opinion decision that the value of the realty was depressed and it was not a good time to liquidate instead the realty was distributed to the beneficiaries and they placed the property into their own family trusts thereafter the beneficiaries continued to believe that market conditions were not right and so they borrowed through their family trusts the money to pay the qtip’s share of the estate’s tax burden respondent had filed a notice of his lien in and the lien was satisfied from the proceeds of the beneficiaries’ family trusts’ loan at the loan settlement closing after the payment of the outstanding estate_tax liability there remained no disputes concerning the estate_tax liability that had been reported on the estate’s return likewise at that juncture there remained no assets in the estate to administer on behalf of or to distribute to the estate's beneficiaries under these facts it is difficult to see how the estate could meet the requirement of sec_2053 and the underlying regulations although we have found that petitioner has not shown that the interest on the loan meets the statutory requirements we we note that it is within respondent’s discretion as provided by congress in sec_6161 to extend the period for payment of the tax for up to years in that regard under the circumstances of this case respondent was not unreasonable in the exercise of his discretion respondent granted five extensions and the payment of the tax was delayed for about years which seems to be a sufficient time to raise the funds to pay an agreed tax obligation review the cases cited by the parties in order to complete our review of the parties’ arguments petitioner’s argument relies on a number of cases where this court addressed the question of whether a tax_court proceeding could be prolonged or extended to accommodate various types of deductions sought by taxpayers usually estates in 68_tc_74 the court considered a question analogous to the one under consideration that case involved the question of whether the bahr estate was entitled to deduct under sec_2053 estate_tax interest being paid to the federal government under the deferred payment provisions of sec_6161 in holding that such interest was deductible as an administration expense under sec_2053 the court focused on the question of whether interest on tax_liability is in effect part of the tax if so it was unquestioned that the estate_tax was not deductible however the court agreed with earlier cases that had held that the ‘interest on a tax is not a tax but something in addition to a tax ’ id pincite quoting 23_bta_848 and 4_tc_218 affd 154_f2d_256 3d cir under the circumstances of that case the interest was otherwise deductible because it met the requirements of sec_2053 petitioner focuses on estate of bahr v commissioner supra because ultimately the court permitted the estate to deduct projected interest payments it had claimed id pincite the estate of bahr case however involved a situation where the taxpayer estate was paying interest to the government pursuant to the commissioner’s approval to permit the bahr estate to defer payment under sec_6161 that is not the situation here respondent after a succession of five extensions filed a lien and the tax was paid it is after the payment not during its deferral that petitioner seeks to deduct interest incurred by the beneficiaries and or their own family trusts because of their choice to hold the property for appreciation and instead borrow against it to meet their obligation to pay an agreed estate_tax liability petitioner asks us to use estate of bahr v commissioner supra as a platform from which to extend relief to it although this court has accommodated taxpayers in circumstances where their delay was either approved by the commissioner or statutorily mandated it is not within our province to create a petitioner has argued that if we do not permit the stay of these proceedings for the requested period up to years that it should be able to deduct a present_value estimate of the interest in that regard respondent has indicated that it would be impossible to estimate the interest because the loan could be prepaid and or the lender could under certain circumstances accelerate the outstanding balance see eg 108_tc_49 where this court deferred entry of decision during the pendency of the commissioner’s consideration of continued remedy that is clearly within the province of congress there has been no case like the present one where the parties have resolved the estate_tax liability by agreement no sec_6161 extension is in effect or application pending no deferred payment under sec_6166 is in effect and the taxpayer seeks an extended delay up to years so that a nonparty family trusts of beneficiaries can benefit from improved market conditions that may or may not occur the result in the estate of bahr case was distinguished in 81_tc_246 bailly i where the court noted that in estate of bahr the interest rate was constant whereas in bailly i the interest rate fluctuated from to percent because the amount of interest on an estate_tax liability could not be estimated with reasonable certainty in bailly i the estate was not allowed to deduct the estimated or future payments of interest in bailly i the court also refused to permit relief to the estate by allowing it to vary from the commissioner’s procedure of the filing of an continued whether to permit an extension under sec_6161 in that case the court specifically noted that the circumstances were different from one where the parties had agreed to a stipulated decision and a 5-year delay was sought and denied see estate of nevelson v commissioner tcmemo_1996_361 the court also noted that the parties have not agreed to a date to file a stipulated decision estate of wetherington v commissioner supra pincite amended estate_tax_return and claiming a refund ostensibly in another federal tax forum the bailly estate moved for reconsideration of the holding in bailly i seeking to have this court defer entry of a decision so as to permit payments under sec_6166 and after the payments were completed to then enter a decision reflecting the interest that had been paid in 81_tc_949 bailly ii the relief was granted to the estate in that it was held that the entry of decision was to be postponed or deferred until the final installment of tax was due or paid whichever occurred first an unpaid estate_tax liability and its deferral are not elements present in the circumstances presently before the court it is noted that in bailly ii the commissioner had no objection to the delay in entry of decision until the taxpayer completed the payments under sec_6166 the court in bailly ii expressed concerns about inconvenience hardship and administrative expense to the court and the parties suggesting that a legislative solution was needed after the issuance of the bailly ii opinion congress enacted sec_7481 which effectively permits this court to reopen sec_6166 cases to consider interest issues after a decision has been entered subsegquently in 108_tc_49 the practice of delaying entry of decision was -- - extended to sec_6161 situations were the estates are given additional time to pay the estate_tax liability and interest accrues in the same manner as in the sec_6166 situations petitioner argues that the facts in this case present an opportunity for a logical extension of the practice of delaying decisions to permit the deduction of interest that has been permitted for sec_6166 and sec_6161 situations petitioner contends that the only difference’ between estate of bailly and estate of wetherington and this case is that in the prior cases the estates were in effect borrowing from the government and here the borrowing is from a private source as to that point petitioner refers to 68_tc_74 where the court permitted interest deductions for the estate’s borrowing from a private source to pay the estate_tax liability respondent addresses petitioner’s arguments by explaining that unlike estate of bahr v commissioner supra here the estate did not borrow to pay its estate_tax liability instead the loan proceeds were obtained by the family trusts of the trustee beneficiaries as we have already found petitioner ’ another substantial difference is that prior cases involved situations where the taxpayer was either permitted to extend in the process of seeking extension or making deferred payments under statutory provisions where congress had provided specific relief an element clearly lacking in our factual situation has not shown entitlement to the interest_deduction under sec_2053 accordingly respondent’s argument is well taken in the same vein the parties each relied on 57_tc_288 and 36_bta_698 those cases involved situations where estates were permitted to deduct the interest on borrowing to pay the estate_tax respondent agrees that under certain circumstances an estate is entitled to deduct interest on a loan used to pay estate_tax respondent however points out that it was the estate that borrowed in those cases and that petitioner has not shown entitlement to a sec_2053 deduction respondent further points out that in estate of huntington the board referenced the fact that the loan transactions were sanctioned by the california state probate_court which found the loans to be for the benefit of the estate we observe that in estate of huntington the board also noted that at all times the individuals who incurred the related expenses were acting in their capacity as executors in estate of todd v commissioner supra the court noted that texas law granted the estate fiduciary authority to borrow funds for payment of federal estate and state inheritance taxes see id pincite the court in estate of todd also found it important that because the estate did not have any liquid_assets the estate borrowed to pay its estate_tax in sum these cases presented factual circumstances where the estates met the requirement of sec_2053 or its predecessor sections petitioner cites a few other cases where estates were allowed to deduct interest or sell assets because of a lack of liguidity but in each instance unlike the circumstances we confront the entity borrowing funds or selling assets was the estate finally petitioner in response to respondent’s argument that petitioner has not shown that the interest here would be allowable under state law refers us to california trust law at probate code section which provides the trustee has the power to borrow money for any trust purpose to be repaid from trust property cal prob code sec west petitioner contends that the above language unambiguously permits the trustees to borrow for any trust purpose petitioner however misses the point the trusts petitioner references are the family trusts of the beneficiaries those family trusts were the recipients of the shopping center property after the property had first been distributed from the qtip_trust to the beneficiaries although the qtip_trust created in decedent’s husband’s will did have a nexus to decedent’s estate because the value of the assets was part of the gross_estate the family trusts of the beneficiaries are merely their personal instrumentalities of which they are the respective trustees for those trusts to borrow funds to pay off the qtip’s obligation for the estate_tax is far removed from the administration of the estate which was without assets to pay the liability and which accordingly did not reguire any further administration or expense thereof moreover the estate_tax liability was determined and paid and was only to be affected to the extent that petitioner could show that the interest was allowable under sec_2053 after a review of case precedent and the parties’ arguments we agree with respondent that petitioner has not shown that the interest here is deductible under sec_2053 accordingly we leave for another day the question of whether years is too long a period to delay entry of decision to accommodate allowable after-occurring deductions of an estate to reflect the foregoing an appropriate order will be issued
